Citation Nr: 1801645	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-20 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1962 to December 1966.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a December 2012 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2017, the Veteran testified at a Board hearing.  The transcript is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss was not incurred in or caused by active service, nor did it manifest within one year of separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).

Neither the Veteran, nor his representative, has alleged prejudice with regard to the duty to notify or assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran. . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including sensorineural hearing loss, if the disability manifests to a compensable degree within one year of discharge from service.  See 38 U.S.C. § 1101, 1112, 1113 (2012); 38 C.F.R. § 3.307, 3.309 (2017).  Where the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, service connection may be established by a continuity of symptomatology after discharge.  38 C.F.R. § 3.303 (b) (2017).  The presumption relating to a continuity of symptomatology can be used only in cases involving conditions recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends he is entitled to service connection for bilateral hearing loss due to noise exposure during active service.  The Veteran testified that as a boatswain mate in the United States Navy he was exposed to explosives and gunfire; as well as noise from the heavy work done at the dry docks. 

The medical evidence of record shows that the Veteran has a current diagnosis of bilateral hearing loss that is considered disabling for VA purposes.  The Veteran underwent a VA audiological examination in December 2012.  His puretone thresholds, in decibels, and Maryland CNC world list results were as follows:   


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
5
55
75
85
78
LEFT
0
10
15
55
60
92

Review of the Veteran's service treatment records show that the Veteran's hearing thresholds were within normal limits for VA purposes during active service.  In January 1963, the Veteran's audiometer results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
10
0
10
10

These results reveal that the Veteran did not meet the requirements of hearing loss per 38 C.F.R. § 3.385.  The service treatment records are silent for any complaints or treatments pertaining to hearing loss and in December 1966, the Veteran's separation examination noted no abnormalities to his ears.  

At the December 2012VA examination, the VA examiner concluded that the Veteran has bilateral sensorineural hearing loss.  However, the VA examiner opined that the Veteran's hearing loss is less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  The examiner explained that the Veteran left active service in 1966 with hearing thresholds within the normal range for both ears.  The VA examiner also noted that the Veteran worked for the telephone company, elevator company and the railroad for 35 years and that ear protection was required and reportedly no progression of his hearing loss occurred while working at the railroad; however, it is less likely that his hearing progressed to today's results without excessive noise in his occupation.  See VA Examination December 2012.

At the hearing, the Veteran testified that he noticed problems with his hearing right after service and it was most noticeable when on the telephone.  The Veteran stated that he started working for the railroad approximately three years after leaving active service and while there he had a whisper hearing test, which resulted in a diagnosis of hearing loss.  The Board finds the Veteran is competent to describe his symptoms but he does not have the knowledge or skill to provide an opinion as to the etiology of his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds that service connection for bilateral hearing loss is not warranted.  The medical evidence does not establish a relationship between the Veteran's current hearing loss and active service.  In December 2012, the VA examiner opined that the Veteran's hearing loss is not related to service based on his service treatment records, which show normal hearing during service and based on exposure to excessive noise associated with the Veteran's occupations after service.  Given the Board's findings regarding the competency and credibility of the lay evidence above, the Board considers reliance on the medical evidence appropriate.  The Board gives the opinion of the VA examiner considerable probative weight.    

Additionally, the Veteran is not entitled to presumptive service connection for sensorineural hearing loss as the evidence does not establish that it manifested to a compensable degree within service or during the post-separation year.  The Veteran reported troubling hearing on the phone but testified that it was not until he worked at the railroad three years later that he received a hearing loss diagnosis after undergoing a whisper test.  The record does not contain any post-service treatment records, establishing hearing loss for VA purposes within the presumptive time period or continuity of symptomology.

As such, the Board finds the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
KRISTI L. GUNN  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


